EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions NineMonths Ended September30, Year Ended 2009 2008 2008 2007 2006 2005 2004 Earnings: Income from continuing operations before income taxes* $ 14,642 $ 16,397 $ 20,164 $ 18,399 $ 10,886 $ 5,720 $ 7,164 Equity in net income of affiliates included above (549) (712) (819) (692) (2,043) (609) (873) Fixed charges 3,848 3,658 4,963 4,536 2,209 1,680 1,238 Distributed income of equity affiliates 119 140 165 395 97 158 331 Interest capitalized (553) (455) (659) (171) (73) (36) (31) Earnings, as adjusted $ 17,507 $ 19,028 $ 23,814 $ 22,467 $ 11,076 $ 6,913 $ 7,829 Fixed Charges: Interest expense $ 2,581 $ 2,577 $ 3,390 $ 3,507 $ 1,843 $ 1,456 $ 1,023 Interest capitalized 553 455 659 171 73 36 31 Dividends on preferred securities - 3 3 3 3 31 24 Portion of rental expense representative of interest factor 714 623 911 855 290 157 160 Fixed Charges $ 3,848 $ 3,658 $ 4,963 $ 4,536 $ 2,209 $ 1,680 $ 1,238 Ratio of Earnings to Fixed Charges 4.55 5.20 4.80 4.95 5.01 4.11 6.32 * All periods presented exclude undistributed earnings on investments accounted for under the equity method as well as "Income From discountinued Operations, net of tax" in our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
